 CENTRAL MARKETS503APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, asamended,we hereby notifyour employees that:WE WILL NOT refuseto bargain collectively with International Brotherhoodof Bookbinders,AFL-CIO,as the exclusive bargaining representative of ouremployees in the following appropriate unit:All theemployees in the bindery and shipping and receiving depart-ment at our Evansville,Indiana, plant;excluding office clerical and pro-fessional employees,guards and supervisors as defined in the NationalLaborRelationsAct andallother employees.WE WILL NOTrefuse to bargain collectively with Local73L, Lithogra-phers and Photoengravers International Union,AFL-CIO,as the exclusivebargaining representative of our employees in the following appropriate unit:All lithographic production employees at our Evansville,Indiana,plant,including offset press operators,platemakers,strippers,camera-men, pasteup, layout,and art employees;excluding compositors,letterpressmen,proofreaders,officeclerical,and professional employees,guards, and supervisors as defined in the National Labor Relations Actand all other employees.WE WILL,upon request,bargain,collectivelywith the aforesaid labororganizations and, if an understanding is reached,witheither organization,embody such understanding in a signed agreement.KRIEGER-RAGSDALE AND COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this notice or compliance with itsprovisions,they maycommunicatedirectlywiththe Board'sRegional Office, 614ISTA Center,150West Market Street,Indianapolis,Indiana 46204,Telephone633-8921.The Golub Corporation,Mechanicville Central,Inc. d/b/a CentralMarketsandAmalgamated Meat Cutters,Butcher Workmenand Store Clerksof North America, District Union Local No. 1,AFL-CIO.Case 3-CA-12565.Juirte 16,1966DECISION AND ORDEROn February 15, 1966, Trial Examiner Stanley Gilbert issued hisDecision 'in the above-entitled proceeding, finding that. Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it-cease and desist therefrom and take cer-tain affirmative action,' as set forth in the attached Trial Examiner's'The Trial Examiner inadvertently failed to pass on the question'of the validity of theunion authorization card of employee Louis Paluso as raised by the Respondent in itsbrief to the Trial Examiner.The Respondent in its exceptions again questions the validityof such card.On the basis of the record herein,we find the union authorization card ofLouis Paluso to be valid.We need not pass upon the validity of any of the other cardsheld by the Union and not counted by the Trial Examiner159 NLRB No. 48. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision.He further found that Respondent had not engaged incertain unfair labor practices and recommended that these allega-tions bedismissed.2Thereafter, the Respondent and the ChargingParty filed exceptions to the Trial Examiner's Decision.'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel[MembersFanning, Brown, and Jenkins].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendationsof the TrialExaminer.[The Board adopted the Trial Examiner'sRecommendedOrder.]2The Trial Examiner dismissed an allegation that Respondent violated Section 8(a) (1)of the Act by paying for time spent by employees at a dinner meeting where the Boardelection, to be held the next day, was discussed.The Trial Examiner's dismissal of suchallegation was based upon the conclusion that the General Counsel failed to prove by apreponderance of the evidence that such payment was not the customary practice of theRespondent in similar situations.We note, in a companion proceeding involving the sameRespondent at stores located in other areas, the Board adopted the finding of the TrialExaminer that such was the customary practice of the Respondent, 159 NLRB 355.8No briefs were filed in support of such exceptions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on March 2, 1965,and amended on April 9,1965, byAmalgamatedMeat Cutters,ButcherWorkmen and Store Clerks of NorthAmerica,DistrictUnion LocalNo. 1, AFL-CIO, hereinafter referred to as theUnion,the complaint in Case 3-CA-2567 was issued on April 21, 1965.Upona charge filed by the Union on May 10, 1965, the compalint in Case3-CA-2654was issued on June 7, 1965. By order of the Regional Director for Region 3,dated June 8, 1965,the above two cases were consolidated.'The complaint inCase 3-CA-2567 alleged that The Golub Corporation and Central Markets Oper-ating Co.,Inc., hereinafter referred to as the Company or the Respondents, vio-lated Section 8(a)(1) and(3) of the Act.In answer thereto, Respondents deniedthe alleged unfair labor practices.The complaint in Case 3-CA-2654 allegedthat Respondents violated Section 8(a)(5) and (1)of the Act,which allegationsthe Respondents denied in their answer thereto.As will be more fully explainedhereinbelow,The Golub Corporation operates a chain of stores and the instantcases involve different stores in said chain .2Pursuant to notice a hearing was held in Albany, New York, in the instant caseson July 13 and 14, 1965,3before Trial Examiner Stanley Gilbert.All parties to'A third case was included in said consolidation order,The Golub Corporation, Me-chanicville Central,Inc. d/b/a Central Markets and Amalgamated Meat Cutters. ButcherWorkmen and Store Clerks of North America,DistrictUnion Local No. 1, AFL-CIO,Case 3-CA-2565.Shortly after the commencement of the bearing on the three cases, thelatter case was severed from the instant cases.upon motion of Respondents,over the ob-jections of General Counsel and the Charging Party.2 The case which was severed from the instant cases involved a third store in said chain.8 After the severance of the third case on July 13, the hearing proceeded in the instantcases on said dates.At the end of the day of July 14,1965, the instant cases were closedfor the receipt of evidence.However,the said cases were not formally closed until July 16at the conclusion of the hearing of the above-mentioned third case(which was heard onJuly 15 and 16). CENTRAL MARKETS505the proceedings appeared and were given full opportunity to offer relevant andcompetent evidence.Briefswere received from General Counsel and Respond-entswithin the time designated therefor.Upon the entire record in this consolidated proceeding and my observation ofthe witnesses as they testified, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTSThe Golub Corporation and Central Markets Operating Co., Inc., its "'entirelyowned and controlled subsidiary," admittedly have common ownership, officers,supervision, and labor policies.The "Golub Corporation operates a chain of 25retail food stores through subsidiary corporations including the above-named sub-sidiaycorporation:-The Golub Corporationmaintains its principal offices, ware-house, and place of business in Schenectady, New York,' and through its above-named subsidiary, operates a store in Glens-Falls, New York, the store involvedinCase 3-CA-2567, and a store in North Troy, New York, the store involvedin Case 3-CA-2654.- The Respondent corporations are engaged at said locationsin the sale and distribution of groceries, produce, and related products.Duringthe year preceding the issuance of the complaints involved herein, Respondentsin the course and conduct of their business operations sold and distributed prod-ucts of a gross value in excess of $500,000, and during the same period of timereceived goods valued in excess of $50,000, transported to their places of busi-ness in the, State of New York directly from States other than the State ofNew York.As is admitted by Respondents, they are, and have been at all times materialherein, "individually and collectively"an employer engaged in commerce withinthemeaningof Section 2(6) and (7) of-the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAs is admitted by Respondents, Amalgamated Meat Cutters, Butcher Workmenand Store Clerks of North America, District Union Local No. 1, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESFor purposesof clarityand convenience the instant cases will be consideredseparately hereinbelow.A. Case 3-CA-2567 (the Glens Falls Store)Chronology of Undisputed FactsThe following facts are disclosed in the record and are undisputed:At the end of November 1964, Henry Ebert, an employee,4 contacted a repre-sentative of the Union.On December 1, 1964, apparently as a result of said contact, a union repre-sentativemet Henry Ebert in the parking lot at the store, and they had lunch ina nearby restaurant.From December 1 to February 1, Henry Ebert asked approximately 12 fellowemployees to sign union authorization cards and received from them 12 signedcards.On December 12 and 15, 1964, Respondents held meetings of employees 5 atwhich William Golub, an owner and officer of the Respondents, delivered speecheswhich were substantially the same. It appears, for the most part, employees whodid not attend the first meeting were present at the second meeting.The employ-ees were paid for their time spent at said meetings.On or about December 17, 1964, Respondents gave employees their annualChristmas bonuses, apparently an amount of money equivalent to 1 week's wages.On December 18, a letter addressed to employees from Golub was posted inAAll references to employeeor employees in the sectionof theTrial Examiner's Decisiondealing with Case 3-CA-2567 are to employees of the store involved in this case (theGlens Falls store) unless otherwiseindicated.5It appearsthat employeesfrom someof the otherstores in the chain were also present. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDallof the stores in the chain including the one involved herein.The letterreferred to the status of, the representation proceeding related to the other casein this proceeding, that is, Case 3-CA-2654.Effective as of the beginning of January 1965,the employees in all of the 25stores in the chain received a wage increase.6On February 26, 1965, Ebert was discharged.The IssuesThe following issues are raised by the pleadings herein:1.Whether Roger Hoyt,a districtmanager of Respondents,unlawfully inter-rogated Ebert on or about December 4 and 18.2.Whether or not Hoyt unlawfully threatened Ebert and another employee,Keith Jackson,with future loss of their Christmas bonuses at the time theyreceived their bonuses on or about December 17, 1964.3.Whether Hoyt, by a statement made to Ebert in the early part of 1965,created the impression of surveillance of the concerted activities of employees.4.Whether the aforementioned letter which was posted on or about Decem-ber 18 created the impression that Respondents were engaged in surveillance ofemployees' concerted activities.5.Whether by the payment to employees for their time spent at the meetingson December 12 and 15 Respondents violated Section 8(a) (1) of the Act.6.Whether by the general wage increase granted to the employees-at the begin-ning of January 1965 Respondents violated Section 8(a)(1) of the Act.7.Whether by his speeches given at the meetings of December 12 and 15Golub unlawfully threatened employees.8.Whether the discharge of Ebert on February 26 was discriminatorilymotivated.Although thecomplaint alleges that on or about December 11, 1964, JohnCross, the store manager,unlawfully promised and granted employees economicbenefits, there appears to be nothing in the record to support this allegation andGeneral Counsel makes no reference in his brief.with respect thereto.There-fore,this allegationwillnot be considered hereinbelow and it will be recom-mended that the complaint be dismissed insofar as it relates thereto.1.Thealleged unlawful interrogationEbert testified that on December 4, 1964, Hoyt invited him over to the snack-bar in the store for a cup of coffee at which time they held a conversation.Ebert's testimony with respect to the relevant portion thereof is as follows:Mr. Hoyt asked me what I knew about the Union in the Glens Falls area.I had told him that I had signed the card, that I had a button, and I wasglad to wear it-a Local #1 button.TRIAL EXAMINER:You told him you had signed the card?The WITNESS:Yes.TRIAL EXAMINER:And what else?The WITNESS-And that I had a button and would be glad to wear it.Q. (By Mr. STANTON.)Then, what happened?A. He told me that we didn't need the Union in there and asked me whatmy grievances were.Q.What did you say?A. I told him money, money, and money. Then he said, "Then yourtroublewould all be solved by money?" and I said, "About 95 percent ofit."He said was there anything else. I said we needed a better vacationpay, better hospitalization, and more job security.Then Mr. Hoyt repliedthat the best job security was to do a good job for the company.When Hoyt was called as a witness by Respondents, he was asked by Respondents'counsel if he remembered having a conversation with Ebert in which he asked him,"What do you know about the Union?" to which Hoyt responded that he did notremember any such conversation.When Respondents' counsel then referred to'It appears that the wage increases were not made immediately effective in two storeswhich were involved in representation proceedings. CENTRAL MARKETS507Ebert's testimony that during the course of the conversation, he told Hoyt that hehad signed a card and had a button and would be glad to wear it, Hoyt testifiedas follows:Well, I think I recall the incident that took place.As I recall, I called HenryEbert out to have a cup of coffee with me, as I do most all of my employeesat one time or another, and at that time, we sat down at the snack bar doorand I asked him if he had any problems, and he said "I certainly do," and hesaid, "money, money, money," he said, "that's why I'm sporting this unionbutton."Q. Did he have a union button on him at that time?A. Yes sir.The only substantial differences in their testimony are whether or not the conversa-tion was commenced by Holt questioning Ebert as to what he knew about theUnion and whether or not Ebert was wearing a union button.While Hoyt testifiedEbert was wearing a union button, Ebert's testimony is not clear on this point.From his statement'in the first part of his testimony, "I was glad to wear it," itwould appear that he was wearing the button. Immediately thereafter whenrequested to repeat his testimony he changed the tense of the verb and testified thathe said he "would be glad to wear it," which would appear to indicate that he wasnot wearing the button.Ebert testified to a subsequent conversation with Hoyt on or about December 18or 19 as follows:Mr. Hoyt asked me when we were going to have an election in the Glens Fallsarea, or didn't we have enough cards. I told him I had signed the card, andI felt sure when the Union petitioned for an election, that they would notifysomebody, either in the Glens Falls area or at the office in Schenectady.Hethen asked me what I thought of the election in North Troy. I told him thatitwent as anticipated, and I was led to believe that the. Company expected it,also.He said they weren't, and then he walked away:When Hoyt was questioned as to whether he had such a conversation with Ebert,he responded, "I don't believe so. I don't remember saying that of all."All of the allegations of unfair labor practices involving individual employees,except for one incident with respect to which employee Jackson testified, involvedEbert.Most of the credibility problems raised in the hearing in, this case arewhether Ebert's testimony or the testimony of several of Respondents' witnesses,which contradicts Ebert's in part, should be credited.From observation-of Ebertand said Respondents' witnesses on the stand and a careful study of their testi-mony, it is my conclusion that that portion of Ebert's testimony which is con-tradicted cannot be credited?Hoyt appeared to be a candid witness.For exam-ple, his testimony clearly established that Respondents had knowledge of Ebert'sstrong prounion sentiment: Hoyt not only testified that Ebert wore a union buttonbut also that, when he asked Ebert if he had heard of the result of an election atanother store which the Union had lost by a substantial vote, Ebert replied. "Thatwas one for us [referring to an election in another store which the Union had won]and one for you." Therefore, I credit Hoyt's testimony as to the conversation onDecember 4 and that Ebert was wearing a union button at the time,8 and Icredit Hoyt's denial of Ebert's testimony relating to a conversation on December 17or 18.There is no evidence that Respondents engaged in interrogation of anyother employees. It is concluded that in all the circumstances of this case 9 Hoyt'sinterrogation of Ebert on December 4 (apparently as to why he wanted the Union)did not constitute interference, restraint, and coercion within the meaning of Sec-tion 8(a) (1) of the Act. It is also concluded that General Counsel has not provedby a preponderance of the evidence that Respondents engaged in unlawful interro-gation as alleged in paragraph 8(a) of the complaint.7 Further reasons for this conclusion will be indicated hereinbelow in consideration ofthe issue of whether Ebert's discharge was discriminatorily motivateds Ebert testified that he did wear the union button in the store on another occasion,which testimony was not contradicted and is credited6 That Hoyt was aware of Ebert's prounionattitude by his wearing of the union button,and, therefore, had no need to ascertain Ebert's attitude toward the Union ; that theinterrogation was an isolated incident; and the finding hereinbelow that Ebert's dischargewas not discriminatorily motivated 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Alleged threats by HoytEbert testified that when he was given his Christmas bonus on December 17 or18 by Hoyt, Hoyt told him that if he "had any more visitors, this could be thelast one-bonus." Jackson testified that, when Hoyt handed him his bonus, Hoytstated"that if the Unioncamein, that possibly that would be the last Christmasbonus we would receive."Hoyt, when questioned about this testimony of Ebertand Jackson, denied that he made any such statements.Hoyt further testified asfollows:Yes sir, when I pass out the Christmas bonus it's customary to say "MerryChristmas," or "Happy New Year," and at that time, in fact, I said to allemployees, I said "I hope we get many more of these," or I said "I hope thisisn't the lastone,"meaningthat I hoped there would be many more.There is nothing in the record which would shed any light on what the refer-ence (in Ebert's testimony) to "visitors" means.10 In any event, for reasonsindicated above, Hoyt's denial of Ebert's testimony is credited.Jackson .was an employee of Respondents at thetimebonuses were distributedbut had been discharged sometime prior to the hearing.There is no showing thatRespondents had any knowledge of Jackson's attitude toward the Union and thereis nocontention that his discharge was discriminatorily motivated.Further, thereis noindication of why Hoyt might havesingledout Jackson as the person to whomto voice such a threat, there being no evidence that such a statement was made toany other employee. Jackson was not as impressive a witness as Hoyt appearedto be, and, therefore, Hoyt'sdenialof Jackson's testimony is credited.Thus, it is concluded that the General Counsel has failed to prove bya prepon-derance of the evidence the allegation in paragraph 8(c) of the complaint thatHoyt threatened employees with economic reprisals.3.The alleged,impression of surveillanceEberttestifiedthat, in the first part of February, Hoyt madea statement to himwhich GeneralCounsel contendscreated the impression of surveillance.Ebert'stestimony is as follows:Mr. Hoytannouncedthat there was a big Union meeting the night before, Ibelieve, and that only six attended. I didn't know anything about it, so Ididn't sayanything.Q. Did he mention where the Union meeting was held?A. In Mechanicville.Hoyt denied this testimony.For the reasons stated hereinabove, Hoyt'sdenial iscredited.On or about December 18, Respondents posted a letter to employeesin all ofits storesincluding the one involved in this case.The pertinent portions of theletter are as follows:On Wednesday, December 16th, a Union election of 17 people was held in ourNorth Troy store.The Union received 3 more votes than the company(10-7).The results of the election areNOTyet final, pending further pro-ceedings before the NLRB.We are in the process of filing objections to theconduct of the election and we must await their final decision.Of the people who voted, 4 or 5 were new or part time employees who, withonly a few months of service, are still unfamiliar with the fine personal rela-tionships the company enjoys with most of its employees.We do not feelthat this vote honestly represents the thinking of the majority of our CentralMarket family.General Counsel contends in his brief that the second paragraph quoted aboveconveyed the impression that the organizational activities and sympathies of itsemployees were known to Respondents, pointing out that William Golub "candidlym It is possible that the reference to visitors was supposed to convey the meaning ofcontact with union representatives by reason of some other conversation or incident towhich Ebert might have testifiedHowever, such testimony did not get into the record,and, therefore,such a surmiseismere speculation.There is no showing that Hoyt hadknowledge of Ebert's meeting with a union representative on December 1 (noted herein-above),nor isit reasonable to infer the existence of such knowledge. CENTRAL MARKETS509testified that he had never asked employees in the North Troy store how theyvoted nor did any of them volunteer such information to him." It does not appearthat the reasonable effect of the above-quoted statement was that which GeneralCounsel contends.On the contrary, it is concluded that the reasonable interpreta-tion of the letter is that the Union won the election by only three votes and thatthe votes of the four or five new or part-time employees who were "still unfamiliarwith the fine personal relationships the company enjoys with most of its employees"must have been the margin which gave the Union its victory in the election.Thisinterpretation is based upon the accompanying explanation which indicates thebasis upon which the Respondents predicated said inference as to how the "new"employees voted.Therefore, it is concluded that the General Counsel has not proved by a pre-ponderance of the evidence that the Respondents "attempted to give orgave theimpression of surveillance" of the concerted activities of its employees,as allegedin paragraph 8(d) of the complaint.4.Payment for attendingmeetings of employeesRespondents admitted that the employees were paid for the time they spent atthe breakfast and dinner on December 12 and 15, at which Golub gave speechesexpressing opposition to the Union.General Counsel contends that such paymentconstitutes a violation of Section 8(a)(1) of the Act, and cites in support of hiscontentionU-Tell Corporation,150 NLRB 1534, 1536. In the cited case the Boardaffirmed the Trial Examiner's Decision which contained the following conclusion:In paying its employees for attendance at plant meetingswhen prior to theUnion's organizing campaign it had not so paid them,-Respondent granted theman economic benefit which, when taken in conjunction with Dumke's remarks onthe following day to the cashiers that if the Union came in they would bedeprived of certain specific benefits previously enjoyed, suggests the `fist insidethe velvet glove' as the Supreme Court described it inN.L.R.B. v. ExchangeParts,375 U.S. 405.This was violative of the Act. [Emphasis supplied.]Although it is found hereinbelow that by certain portions of his speech deliveredat said breakfast and dinner parties, Golub violated Section 8(a) (1) of the Act.there is no showing that Respondents had not madepayments to them for attend-ing similar parties prior thereto.On the contrary,itappears from the uncontra-dicted testimony of Golub that payment to employees for attending similar gather-ings had been Respondents' practice for a number of years.Therefore, it is concluded that the payment to employees for their time whileattending the December 12 and 15 meetings was not violative of Section8(a)(1)of the Act,since it was a continuation of a long established practice.5.The generalwage increaseRespondents admitted that they granted a general wage increase to their employ-ees at the beginning of January 1965.The record reveals that the general wageincrease applied not only to the employees in the store involved in this case butalso to the employees in all 25 stores in the chain.The record shows that thewage increase became effective as of January 4, 1965. In the year prior thereto,therewas also a general wage increase which became effective on February 10,1964.John A. Moran, Respondents' personnel director, who entered the person-nel department in April 1961, testified that there was no wage increase given forthe year 1963, but there was an increase in fringe benefits in lieu of a wage increaseand that after consideration by management in 1961, it was decided not to give awage increase for 1962.The record reveals that there was also a wage increasegiven for 1961.Moran further testified that it was the practice while he was in the personneldepartment to review the financial situation and other relevant factors in the thirdquarter of the calendar year to determine whether there should be an increase inwages or benefits for the following calendar year. It appears that the chain's fiscalyear ended on May 1. He also testified that, around September 1964, such areview was made at a meeting of top management in which he participated, andthat the decision was made at that time to grant a wage increase for the year1965 which was to be announced at the forthcoming Christmasparties.He alsotestified that one of the reasons which prompted the decision was that two ofRespondents' competitors, "A & P" and "Grand Union" had given a wage increase. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDGolub substantially corroborated his testimony, as did John J. Julian, superintend-ent of store operations of the chain.The record reveals by their uncontradictedtestimony that it was Respondents' custom to announce wage increases or the grant-ing of other benefits at the Christmas parties which it was the practice to give forthe employees in the entire chain.The above outlined testimony is credible.Thetestimony of Moran and Golub as to the wage increases given by competitive chainswas not contradicted.Therefore, I credit the testimony that the decision to grant awage increase effective at the beginning of the year 1965 was made prior to theadvent of the Union.There is no showing that at the time of said decision, there wasany attempt to organize the store involved in this case, or, for that matter, any ofthe other stores in the chain.Although it may reasonably be assumed that Respond-ents were aware, after the advent of the Union, that the wage increase would tendto discourage employees from accepting the Union as their bargaining representative,in view of the above credited testimony it is my conclusion that the decision to granta wage increase was not motivated by the desire to undermine the Union's organiza-tional attempts and, therefore, the granting of said wage increase was not violativeof Section 8(a)(1) of-the Act.6.Golub's speeches on December 12 and 15Several of General Counsel's witnesses testified to some of the statements Golubmade in the cour'se 'of his speeches to employees on December 12 and 15, andGolub delivered aspeech on the witness stand from the notes he used in deliver-ing the speeches on the two occasions.Golub testified, as did one of GeneralCounsel's witnesses, employee Phillip Banning, that he gave substantially the samespeech on both occasions.The statements which General Counsel's witnesses testi-fied Golub made are substantially reflected in the speech he delivered on the stand,which required approximately- 20 pages of the transcript.Considerable portions ofthe speech have no relevance to the issues in this case.Following is a resume of the pertinent portions and quotations of those sectionsconsidered to be, particularly significant.After speaking at length on the themethat everyone in management started from "the bottom" and giving a number ofexamples of this; Golub' stated that employees were now "getting pressures fromthe outside," and that ""outsiders," ostensibly referring to union representatives, weretelling the employees. what they can `do for them.Golub described in deprecatoryterms the good faith of theunionrepresentatives and the methods they use toorganize employees.He further described in detail the irresponsibility of the unionsteward who would have "authority" over them."He also described the many costswhich might' be assessed against them by the ' Union and contrasted the- "privileges"management has always given to them. In referring thereto he spoke as follows:Now, you know that in our dealings with you, that we've always had personalconsideration, that where we can't [can] give you any personal privilege thatdoesn't affect the stores, or the company, we are always happy to do so. Ifyou want to go and play in a basketball game, or if you want to attend thatprom, or if a child is sick, or for any one of a number of reasons you wanttime-off, we've always been happy to do that.Under a union contract, that.type of thing could be eliminated because we have to live under that contract,and you have to live under the steward, and if we did any of those things,that we would well be in violation of our contract, and therefore, we wouldundoubtedly have to give that type of thing up, which is only one of thenormal human things that you know we've done through the years, and con-tinue to do as part of our normal operation.Golub next referred to the union organizers and related that "in a couple ofcases" the unions who employed them fired them because they tried to organizea union to represent them.He stated that the salaries of the organizers and theirexpenses would come out of the employees' pockets, that the dollars that would goto the Union could be best employed by the Company in granting its employees11At this point Golub describedthe type ofemployeewho wouldbe used by the Unionto organize his fellow employees and would be made steward.Golubreferred to such anemployee as one "who suddenly becomes a little bigshot."Thus reference is consideredhereinbelow in resolving the issue of Ebert's discharge. CENTRAL MARKETS511benefits.Golub recited in considerable detail the benefits which the Company hadalready granted its employees.Golub then spoke as follows:Now, I want to tell you further that when they come in with their excessivedemands, and unrealisticdemands,that they are not concerned with what'sbest for you, and for us individually, and collectively, for us as a company.You know that in ourbusiness,and you can check anywhere, we're happy tocome out with approximately a one percent net profit in our operation.Thatmeans that we're satisfied if we can come out with a one cent per dollar profiton all of the business we do, and when we talk about one cent or one per-cent, you can see how tight our profit margin is, and therefore, how little lee-way there is in adding expenses to our operations.Now, when they come inwith unrealistic demands that cause us to have a lot higher costs, somethinghas to suffer.Either we have to increase prices in order to meet it, or takelosses, and if we increase prices, there is always the question as to how muchbusiness we'll do, because don't kid yourself, the public is the boss.Theyknow what they want, and if we don't give them what they want, they won'tcome to us, and in relation to the amount of business we have, or can keep,or can build, you and we either prosper or suffer by that. It's just thatsimple.We know of a case around here in both large chains and small chains, wherethese union demands, and union contracts, have caused problems.One of thelargest chains that has a contract now as a result of it, had to raise theirprices, and they therefore, became uncompetitive and lost business.As aresult,we've had many applications from people who work \ for them, andmany of our people around the stores have told us that they recently laid offapproximately twenty-five percent of their help, both full time and part time,and that those that were kept on a part time basis, were often given the kindof hours that they couldn't get to work on, and therefore, took cuts in theirhours.Now, we've heard this in many directions, both from applicants com-ing in looking for jobs, and from our employees who have met their employeesat either lunch or dinner or elsewhere along- the- way, and we repeat whatthey told us. In addition, we know of a small chain down in Kingston, knownas Bull- Markets, I've talked to their owner who I've known for years, and hetoldthey couldn't ,afford. I was told of another place near here known as Dun-can's, an eating place, who had to close up because of the demands he couldn'tmeet.There was a discount branch store around here who had to go out ofbusiness because they couldn't-meet the demands put upon them by the union.Now, don't again, think that there's any Santa Claus.Ours is the most com-petitive business in the world, and if we're not competitive, we do not getthe amount of business we need to be successful and to grow.And if we'reforced to go on an unrealistic basis, we can be put into jeopardy in the thingsthat we're hoping to accomplish.Following the above-quoted statements Golub told the employees that they hadthe right to make up their own minds and the Company the right to tell them whatit thinks is right or wrong, reassured them that the Company would never threatenor "consider doing anything" to employees as a result of their believingin unions,and stated "the only basis that you have to be concerned about in your keepingyour job with the Company, is that you do your job reasonably well."He thencited an example of an employee who had been "very union minded," that afterthe Company won the election the employee "recognized that it was wrong to havefelt that.way about the unions," and even though the Company knew he had been"union minded" it "pushed him along like we did in so many other cases, todaythat kid is manager of our store in Hudson."Golub stated that he knew of noinstance "as of this moment" where the Company had ever taken any action againstanyone who was "union minded" and that as long as an employee does his jobreasonably well "he has nothing to fear."Golub followed this by stating that it was the Company's practice to give bene-fitsand increases whenever it could, "usually on a yearly basis."He furtherstated that as a result of a study made during the year the Company will againgrant a "general increase" to all employees.He related further that they hadbeen given an increase for the year 1964 and increased benefits in 1963, but theCompany had to "skip" giving anything in 1962 because of the economicsituation. 512 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe further related that there were increases given to them in 1961.He statedthat it had always been the company policy to give its employees what it couldafford and it would continue to do so.He advised the employees that just becausethey signed a union card they were not "obligated to stay by that decision."Heended his speech with the following statement:Remember that in your own dignity, in your own decision lies the best foryou as an individual, lies your greatest degree of freedom, as we see it, yourgreatest degree of security for the future, because in what we have donethrough the years together, we can continue to do again.Continue to do inthe future.Don't let anybody bring in tension or frighten you into anythingelse.Let's stay free together, let's continue to grow together.It is concluded that Golub clearly implied that inevitable results of the em-ployees electing to have the Union represent them would be a loss of personalprivilegeswhich the Company formerly extended to them and a layoff of someof the employees, a cut in their hours or a closing of the store. This exceededthe bounds of lawful expression of opinion within the meaning of Section 8(c)of the Act.Despite the reassurances 12 contained in the speech, review of theentire speech discloses that it was calculated to create and instill in the minds ofthe employees a fear of economic suffering and loss of privileges as a result oftheir adherence to the Union which constituted interference, restraint, and coercionwithin the meaning of Section 8(a)(1) of the Act.Bernardin, Inc.,153 NLRB939;LouisianaManufacturing Company,152 NLRB 1301;N.L.R.B. v. HaroldMiller, et al. d/bla Miller Charles & Co.,341 F.2d 870 (C.A.2); Collins & AikmanCorp.,143 NLRB 15.7.The discharge of EbertEbert, whose employment by the Company commenced on April 24, 1961, wasdischarged on February 26, 1965. In the course of his employment he workedin various stores in the Company's chain as produce clerk and, on quite a fewoccasions, as produce manager. It appears that for the most part his stints asproducemanager were in relief of a regular produce manager.13 In July of1963 he was transferred to the store involved in this case where he held the po-sition of produce clerk.On or about February 19, 1965, Hoyt told Ebert that he understood he wantedhis vacation to start the first of March and that it had been so arranged.Hoytalso told him that Stephen Vamvalis, the produce manager, was taking his vaca-tion the last week in February.Hoyt then,; asked Ebert if, he would "take over"the job of produce manager while Vamvaliss was on-vacation to which Ebert agreed.Commencing on February 22, Ebert worked in the capacity of produce man-ager.On the morning of February 26, there were plastic bags of apples and pep-pers in two 55-gallon drums used as garbage cans and located in a backroom.According to Ebert there were some 25 to 30 3-pound bags of apples in the toppart of 1 drum and 1 bag of 12 peppers in the top part of the other which hehad placed there to be disposed of as garbage. It'appears,,that the bags are trans-parent and that the Company's rule wa's that, when a bag containing produce hasbecome unsaleable because of spoilage of some of its contents, the bag must beopened, the unsaleable merchandise removed, and the saleable produce repack-aged.According to the testimony of Hoyt and John J. Julian, superintendent ofthe Company's store operations, there were considerably more than one bag ofpeppers in the drums, but it is not clear whether there were a greater number ofbags of apples than the number to which Ebert testified. Julian testified that onedrum was about three quarters full of unopened bags of apples and another drumwas about half filled with unopened bags of peppers.Ebert testified that on thepreceding day, Vamvalis, the produce manager for whom he was substituting, cameinto the store and instructed him to throw away the bags of apples.Ebert fur-ther testified that there were good apples in the bags and that he believed thebags should not have been thrown away, but that he did not question Vamvalis'instructions.3' The reassurances were, in substance, that the Company would not discriminate againstany employee because of his belief in the Union and did not offset the effect of the im-plication of the inevitable results of union representation.n:It appears that the position of produce manager is not that of a supervisor. CENTRAL MARKETS513About noon on February 26, Hoyt, who is district supervisor for several stores,was in the store when Julian arrived with Pat DiCoco, a district manager of storesin another area. Julian testified that he came to the store in the course of a rou-tine inspection.According to Julian's testimony, he examined the produce salesracks and found some unsaleable merchandise, and that after he gave instructionsfor its disposal he walked into the backroom, where, he testified, he saw the twodrums, "one of the drums was overflowing with apples and one was overflowingwith peppers."He further testified that he examined the drums and found onethree quarters full of bags of apples which were unopened and the other was halffilled with unopened bags of peppers, that he then sent DiCoco, who was with him,to get Hoyt and upon Hoyt's arrival, questioned him about the items in the gar-bage cans; that Hoyt went out and brought Ebert back with him, that he askedEbert, "what the apples were doing in the garbage can unopened"; and that Ebertreplied that "he didn't have time to open them and they were being thrown away."Julian testified that he instructed Hoyt to get the produce department cleaned up,that he then went on a tour of the rest of the store; and that when Hoyt rejoinedhim, in the course of his tour, he told Hoyt to discharge Ebert. Julian furthertestified that the reason he ordered Ebert's discharge was that Ebert "was destroy-ingmerchandise that could have been sold."He admitted on cross-examinationthat he was "angry" at the time he instructed Hoyt to discharge Ebert.Hoyt sub-stantially corroborated Julian's testimony except for a minor inconsistency as towho questioned Ebert about the unopened bags of produce.14According to Ebert's testimony on direct examination he was not called intothe backroom and questioned about the unopened bags in the garbage cans.Eberttestified that about 2 p.m. (some 2 hours after Julian's inspection of the store)he was given a warning slip by Hoyt together with a "white slip" enumeratinghis acts of misconduct including the destruction of saleable merchandise (whichwas the second of the seven items,of misconduct set forth).Ebert further testi-fied that he "tried to explain some of the things on it [the list containing the sevenitems of misconduct]," that Hoyt replied that Ebert was the manager and "respon-sible for it" and that Hoyt would not listen to him.However, this testimony is.inconsistentwith his later testimony.On cross-examination Ebert testified that-Hoyt did question him as to why he "was throwing out all of the apples," and itappears from his testimony at this point that the questioning was done in thebackroom in front of the garbage cans containing the unopened bags of produceand was prior to Ebert's receipt of the warning notice and white slip.15Ebert furthertestified that he was notified of his discharge at the end of he day, about 5 p.m.Vamvalis, who was called as a witness by Respondents, testified that, althoughhe was in the store on several occasions during his vacation, he did not give Ebertinstruction to throw out the apples.On the other hand, not only did Ebert testifythatVamvalis gave him instructions to dispose of the bags of apples, but also.that Vamvalis came in "every day" during his vacation and gave him instructions"approximately every day."However, when Ebert was asked to give the details,of Vamvalis' visits to the store and the instructions he gave Ebert, Ebert's testi-mony was vague and inconsistent with his claim that he received instructions fromVamvalis "approximately every day." In contrast thereto, Ebert related in con-siderable detail other facts with respect to that week, such as the hours he and,others worked and the condition of the produce on the sales racks.Ebert's testimony contained inconsistencies and evasions.On the other hand,both Julian and Vamvalis appeared to me to be testifying to the best of theirrecollection and, as indicated above, Hoyt appeared to be a candid witness. ThereŠ14According to Hoyt's testimony it was he who asked Ebert why the bags were in thegarbage cans.15Ebert testified that not only were the apples"discussed,"but the peppers were men-tioned as well,and that nobody made an effort to remove any of the bags of apples orpeppers from the drums during the course of the conversation about them.Ebert furthertestifiedthathe explainedabout Vamvalis'instructionsand Hoyt replied that he (Ebert)was the manager that week, not Vamvalis. It appears that this discussion occurredshortly after noon,because there is uncontradicted testimony that immediately after thediscovery of the unopened bags of produce,they were opened and the produce repackaged.243-084-67-vol 159-341 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore, the testimony of Julian and Hoyt as to the facts surrounding the dischargeof Ebert is credited,as isVamvalis' denial that he gave instructions to Ebert todispose of the apples.There are factors present which tend to cast suspicion on the Company's motivein discharging Ebert.Ebert was active in attempting to organize the employeesin the store.The record discloses the Company's animus toward the Union; ithad knowledge of Ebert's union partisanship; and as was indicated in Golub'sspeeches on December 12 and 15, the Company was aware of the Union's prac-tice of using an employee to act as an organizer.16However, there are other fac-tors appearing in the record to indicate that the discharge was not discrimina-torilymotivatedThe discharge did not occur until almost 3 months after theCompany had knowledge of Ebert's strong prounion attitude which left him witha considerable amount of time to proselytize other employees.Also, the recorddiscloses that the rule with regard to the destruction of saleable merchandise wasconsidered by the Company, and was understood by the employees, to be of cardi-nal importance.It is understandable that in the successful operation of a producebusiness considerable care must be exercised to avoid waste. It is concluded fromthe record that a breach of the rule was considered by the Company, and Julian,in particular, to be in the nature of a venial, if not a mortal, sin. It is concludedthat the discharge was the result of Julian's angry reaction to the discovery ofEbert's breach of the company rule.General Counsel contends in his brief thatthe list of seven items of misconduct which was given to Ebert prior to his dis-charge contradicts the contention by Respondent that he was discharged for vio-lating the abovementioned rule.However, the credited testimony of Julian andHoyt discloses that Julian gave Hoyt the order to fire Ebert without any statementof his reason and it appears appropriate to conclude that the acts of misconduct(including the action of throwing away the apples and peppers) on the list given toEbert were supplied by Hoyt and Cross, the store manager, as their explanationfor Julian's decision.Therefore, it is concluded that Julian's decision to fire Ebertwas not for a pretextual reason, but for what he considered good cause.Conse-quently, it is found that General Counsel has not proved by a preponderance ofthe evidence that Ebert's discharge was discriminatorily motivated.Upon the basis of the above findings of fact and upon the entire record of thecase, I make the following:Conclusions of Law1.By the statements contained in speeches made by William Golub on De-cember 12 and 15, Respondents engaged in interference, restraint, and coercionof their employees within the meaning of Section 8(a) (1) of the Act, as allegedin paragraph 8(c) of the complaint in this case.2.General Counsel failed to prove by a preponderance of the evidence any ofthe other allegations of unfair labor practices in the complaint.There will next be considered the issues raised in Case 3-CA-2654 whichinvolves the Company's store in North Troy, New York.Thereafter there willbe set forth in this Decision the recommended remedies and Recommended Orderwith respect to both cases heard in this proceeding.B. Case3-CA-2654 (the North Troy store)It is alleged in the complaint in this case that the Respondents violated Section8(a)(5) and (1) of the Act by refusing to bargain with the Union after it had beencertified as the bargaining representative of the employees of the North Troy storein representation proceedings in Case 3-RC-3531.17Summary of Proceedings in Case 3-RC-3531A petition for certification as representative was filed in said case by the Unionon November 9, 1964, for following described unit:All regular full-time andregular part-time employees employed at the Respondents' retail store at 6 102dStreet,North Troy, New York, but excluding all storemanagers,office clericalemployees, watchmen, guards, and supervisors as defined in the Act.As indicated hereinabove,Golub made reference to the Union'suse of an employeefor that purpose, labeling him as a "little bigshot "17Although only the Central Markets Operating Co was named as employer in saidproceedings,itwas found hereinabovethatitand the other Respondent herein are asingle employer. CENTRAL MARKETS515Pursuant to a stipulation for certification upon consent election, an election washeld on or about December 16, 1964, at which the majority of employees of Re-spondents in the unit described above, by secret ballot conducted under the super-vision of the Regional Director for Region 3, designated and selected the Unionas their representative for the purpose of collective bargaining with Respondents.Respondents filed objections to the election which objections the Regional Direc-tor recommended be overruled by the Board.He further recommended thatcertification of representation be issued.Thereafter, onMarch 30, 1965, theBoard issued its Decision which adopted the Regional Director's findings andrecommendations and certified the Union as the collective-bargaining representa-tive of the above described unit which was deemed to be appropriate.The Issues Involved in Case 3-CA-2654The record reveals that on April 26, 1965, the Union by letter to the Com-pany, requested a meeting "for the purpose of negotiating a labor contract."Byletter dated April 29, 1965, the Company declined the request, stating as reasontherefor the following:A serious question of law with respect to the National Labor Board's deci-sion on the request for review by the employer as to the conduct of theelection at that store is being raised by the employer. Since the only wayof challenging a decision of the Board is by bringing the matter to a headthrough subsidiary and subsequent hearings, we are compelled to take thisposition.The record reveals that the Respondents admit all of the facts alleged in thecomplaint in this case, but deny the conclusions of law therein predicated uponsuch facts.The record also reveals that the only purpose of said denial was totest the validity of the certification of the Union.The Respondents offered noevidence in this proceeding with respect to -this case, but indicated that they wererelying upon the record in the representation proceeding.Under well established law I am bound by the Board's ruling in the aforesaidrepresentation proceeding and by the certification.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of Respondents found to have been committed bythem in section III, hereinabove, occurring in connection with the business opera-tion of Respondents described in section I, hereinabove,have a close, intimate, andsubstantial relationship to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V.THE REMEDYIt having been found that the Respondents engaged in certain unfair labor prac-tices, it will be recommended that they cease and desist therefrom and that they,take certain affirmative action designed to effectuate the policies of the Act.Itwill be further recommended that a notice (Appendix A) with respect tothe unfair labor practices found to have been committed in Case 3-CA-2567be posted not only in the store in Glens Falls, New York, involved in the said.case but also in all other stores of the Company where the employees thereofheard a speech by William Golub similar in substance to the speech delivered byhim before the employees of said Glens Falls store.The record reveals that simi-lar speeches were delivered by Golub to employees of other stores in the Com-pany's chain.However, the record does not disclose which of said stores theywere, and, therefore, it will be left to the Regional Director for Region 3 to deter-mine, in the compliance stage, in which stores said notice should be posted. Itwill also be recommended that a notice (Appendix B) be posted in the NorthTroy store with respect to the unfair labor practices found to have been com-mitted in Case 3-CA-2654.Based upon the entire record in this case, I make the following:CONCLUSIONS OF LAW(1)On March 30, 1965, the Union was certified by the Board as the exclu-sive bargaining representative for the following appropriate unit:all regular full-time and regular part-time employees employed at the Respondents'retail store 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated at 6 102d Street, North Troy, New York, but excluding all store man-agers, office clerical employees, watchmen, guards, and supervisors as defined inthe Act.(2)At all times since March 30, 1965, the Union has been the exclusive repre-sentative of the above-described unit for purposes of collective bargaining.(3)Commencing on or about April 29, 1965 and at all times thereafter, Respond-ents refused, and have continued to refuse, to bargain collectively with the Unionas the exclusive collective-bargaining representative of the employees in the above-described unit.(4) By said refusal, Respondents engaged in, and are engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recommended that: the Golub Corporationand Central Markets Operating Co., Inc., their officers, agents, successors, andassigns, shall:(1)Cease and desist from:(a) Interfering,restraining,and coercing employees by implying that, as aninevitable result of employees selecting Amalgamated Meat Cutters, Butcher Work-men and Store Clerks of North America, District Union Local No. 1, AFL-CIO,as their collective-bargaining representative they would suffer a loss of privilegesand economic detriment.(b)Refusing to bargain with the Amalgamated Meat Cutters, Butcher Workmenand Store Clerks of North America, District Union Local No. 1, AFL-CIO, asthe exclusive representative of employees in the following appropriate unit: allregular full-time and regular part-time employees employed in their retail storelocated at 6 102d Street, North Troy, New York, but excluding all store man-agers, office clerical employees, watchmen, guards, and supervisors as defined inthe Act.(c) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which is deemed to be necessary toeffectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union as the ex-clusive representative of all employees in the above-described unit, and embodyin a signed agreement any understanding reached.Post at their store in GlensFalls,New York, as well as at such other of their stores as may be designated bytheRegionalDirector of Region 3,18 copies of the attached notice marked"Appendix A"; and post at their store in North Troy, New York, copies of theattached notice marked "Appendix B." 19 Copies of said notices, to be furnishedby the Regional Director for Region 3, after being signed by Respondents' repre-sentatives, shall be posted by Respondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondents to insure that said notices are not al-tered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 3, in writing, within 20 days fromthe receipt of this Decision, what steps Respondents have taken to complyherewith2e.is It is recommended in the section hereinabove titled "V.The Remedy"that the addi-tional store or stores be determined by the Regional Director11 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for the words,"the Recommended Order of aTrial Examiner"in the notices.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith." CENTRAL MARKETS517IT IS FURTHER RECOMMENDED that the complaint in Case 3-CA-2567 be dis-missed except for the violations of Section 8 (a) (1) of the Act set forth in para-graph 8(c) which were alleged and were found to have been committed by Golub.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce employees by implying that,as an inevitable result of their selection of Amalgamated Meat Cutters, ButcherWorkmen and Store Clerks of North America, District Union Local No. 1,AFL-CIO, as their collective-bargaining representative, they would suffer aloss of privileges and economic detriment.-WE WILL NOT, in any like or related manner, interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, toform, join, or assist the above-named labor organization, or any other labororganization, to bargain collectively through representatives of their ownchoosing or to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of the Act.All our employees are free to become or refrain from becoming or remainingmembers of the above-named or any other labororganizationexcept to the extentthat such right may be affected by an agreement atuhorized by Section 8(a)(3) ofthe Act,as aforesaid. -THE GOLUB CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)CENTRAL MARKETS OPERATING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York 14202, Tele-phone 842-3100.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended,we hereby notify our employees that:WE WILL,upon request,bargain with Amalgamated Meat Cutters,ButcherWorkmenand StoreClerks of NorthAmerica, DistrictUnion Local No. 1,AFL-CIO,as the exclusive representative of our employees in the appropriateunit described hereinbelow,and if an agreement is reached,embody suchunderstanding in a signed agreement.The appropriateunit is as follows:All regular full-time and regular part-time employees employed at ourretail store located at 6 102d Street,North Troy, New York, but exclud-ing all store managers,office clerical employees,watchmen, guards, andsupervisors as defined in the Act. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interfere with, restrain,or coerce employees the exercise oftheir protected rights by refusing to bargain with the aforesaid Union as therepresentative of the employees in the above described unit.WE WILL NOT, in any like or related manner,interferewith,restrain, orcoerce our employees in the exercise of their right to self-organization, toform,join, or assist the above-named labor organization,or any other labororganization,to bargain collectively through representatives of their own choos-ing or to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all such,activities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment,as authorized in Section 8(a)(3) ofthe Act.All our employees are free to become or refrain from becoming or remainingmembers of the above-named,or any other, labor organization exceptto the extentthat such right may be affected by an agreement authorized by Section 8(a) (3) ofthe Act,as aforesaid.THE GOLUB CORPORATION,Employer.Dated-------------------By------------------------------------------(Representative)(Title)CENTRAL MARKETS OPERATING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,.and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, FourthFloor,The 120 Building,120 Delaware Avenue, Buffalo, NewYork14202, Tele-phone 842-3100.Puritana Manufacturing CorporationandInternational LadiesGarmentWorkers'Union,AFL-CIO.Case24-CA-2094.June 16, 1966DECISION AND ORDEROn February 28, 1966, Trial Examiner Ramey Donovan issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices andrecommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a. brief in support thereof.The Gen-eralCounsel also filed exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.159 NLRB No. 45.